Citation Nr: 1504760	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  13-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a psychiatric disorder, to include PTSD and depression.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from February 1991 to March 1991, with additional service in the Reserves and National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

With his June 2011 substantive appeal, the Veteran attached a statement indicating that he was "withdrawing my claim for compensation related to my PTSD."  He indicated that he agreed with the recent determination that there was no evidence to link his PTSD to his military service.  The PTSD claim was not certified to the Board in the February 2013 VA Form 8.  However, during the June 2013 hearing, the Veteran testified regarding his PTSD claim.  Given his June 2013 testimony, the filing of a timely substantive appeal is waived and the request to reopen the claim for service connection for PTSD is before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).  

The Board is reopening the claim for service connection for PTSD below.  In light of the evidence, reflecting diagnoses of both PTSD and depression, the reopened claim has been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a transcript of the June 2013 hearing and additional medical evidence that was considered by the RO in the SOC.  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran.  The VBMS e-folder does not contain any documents.  

The Board's decision reopening the claim for service connection for PTSD is set forth below.  The remaining claims listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO denied service connection for PTSD.  Although notified of the denial in a March 2007 letter, the Veteran did not initiate an appeal.  

2.  Evidence associated with the claims file/e-folder since the February 2007 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The RO's February 2007 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  As pertinent evidence received since the February 2007 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the request to reopen the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).

In February 2006, the Veteran filed a claim for service connection for PTSD.  In the February 2007 rating decision, the RO denied the claim, finding that the information provided regarding the Veteran's in-service stressor was not sufficient to allow for verification and no diagnosis of PTSD was shown.  

Although notified of the February 2007 rating decision by letter in March 2007, the Veteran did not initiate an appeal and the denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In an August 2010 statement, the Veteran indicated that he had requested an appeal of the March 2007 determination.  He indicated that he had provided a copy of that determination to his congressman.  He stated that the grounds he had cited for an appeal at that time included "no in-depth examination of my medical or psychological complaints were ever conducted."  The Veteran filed an NOD with regard to the February 2007 rating decision insofar as it denied his request to reopen his claim for service connection for low back strain; however, he did not express disagreement with the denial of service connection for PTSD.   

In August 2007, the RO received a letter from the Veteran to his congressman, in which he expressed disagreement with the denial of his request to reopen the claim for service connection for a low back disorder; however, no mention was made of PTSD.  In January 2008, the Veteran submitted a statement in which he requested that the RO reopen his initial claim(s) for new evidence attached, or, consider his correspondence as a request for a formal appeal of the decision issued in March 2007.  In the correspondence, the Veteran stated, "My PTSD claim was dismissed WITHOUT [emphasis in original] a psychiatric evaluation.  I am not saying I have the disorder, but how can your office say I do not suffer from it without getting me the proper assessment and testing?  However, I do here-by withdraw this claim on the grounds that if I do suffer from any [form] of this illness, I am doing well to li[v]e with it, unlike the high pain I feel with each step I walk."  In response to the NOD, the RO issued an SOC addressing the request to reopen the claim for service connection for a low back disorder.  

While special wording is not required, an NOD must express disagreement with a specific determination of the RO and reflect a desire for appellate review.  38 C.F.R. § 20.201; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201.  Here, the Veteran's January 2008 communication makes clear that he was withdrawing his PTSD claim.  Accordingly, the January 2008 correspondence does not constitute an NOD with the February 2007 denial of service connection for PTSD.  

While the finality of the February 2007 rating decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates)), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  In his June 2011 NOD, the Veteran asserted that no actual medical evidence had been used in the earlier decisions regarding his claims, specifically commenting that his PTSD had gone without psychological evaluation and examination until a year or so earlier, yet the prior decision had stated that there was no evidence of PTSD.  The Veteran is essentially arguing that he should have been afforded a VA examination with regard to his claimed PTSD at the time of the prior final denial, which is an allegation that VA failed in its duty to assist.  However, failure in the duty to assist cannot give rise to CUE.  See Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002).  Thus, the Veteran has not raised a valid claim of CUE with regard to the February 2007 denial of service connection for PTSD.  

In addition, no new and material evidence regarding the claim for service connection for PTSD was received within one year of issuance of the February 2007 rating decision.  See 38 C.F.R. § 3.156(b).  Additional service records were associated with the claims file in August 2007 and October 2010; however, these records are not relevant to the claim for service connection for PTSD.  Also, service personnel records from the New Jersey National Guard were associated with the claims file in May 2011; however, these records are also not pertinent to the claim for service connection for PTSD.  Accordingly, 38 C.F.R. § 3.156(c)(1)(i) is not applicable, and the claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.

The Veteran sought to reopen his previously denied claim for service connection for PTSD in July 2010.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the February 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence of record at the time of the February 2007 denial did not include a diagnosis of PTSD.  Evidence associated with the claims file since that denial reflects diagnoses of and treatment for PTSD.  A July 2010 VA psychosocial assessment notes that the Veteran described a past trauma of seeing a soldier die in Panama after having his legs stuck under a truck, followed by years in EMS.  He reported daily flashbacks, numbness, and frequent nightmares.  The diagnoses were depression, not otherwise specified, and PTSD.  

This evidence is new, in that it was not previously of record, and is material, in that it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the issue of entitlement to service connection for PTSD is reopened.  


REMAND

Remand is required to verify the Veteran's periods of active duty for training (ACDTURA) and/or inactive duty for training (INACDTURA) with the Reserves and National Guard, to obtain outstanding records, and to afford him a VA examination to evaluate his claim for service connection for a psychiatric disorder. 

The Veteran is advised that, in order to substantiate the request to reopen the claim for service connection for a low back disorder, the evidence must suggest or indicate that his current low back disorder was incurred in or aggravated by service.  

Accordingly, the case is REMANDED for the following action:


1. Provide the Veteran notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for psychiatric disorder and to substantiate the underlying claim for service connection for a low back disorder.

2.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and/or INACDUTRA with the Army Reserve and National Guard.

3.  Request from the Army Reserve Personnel Center (ARPERCEN), the New Jersey State Adjutant General, the National Archives and Records Administration (NARA), and the medical facility at Fort Jackson any additional service treatment records and/or service personnel records regarding the Veteran's Reserve and National Guard service from June 1979 to February 1997.  The request for records from the medical facility at Fort Jackson should specifically request records regarding treatment for a back injury in February 1991.    

If additional service records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

4.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed back and/or psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) any outstanding records from the East Orange VA Medical Center (VAMC), to include records dated prior to September 2007, dated between February 2008 and May 2010, dated between March 2011 and June 2012, and dated since December 2012, as well as any outstanding pertinent mental health records, including any treatment for depression in June 2010; 

(2) any records from Dr. S., including records dated in March 1991, as identified in the March 1991 claim; 

(3) any records from Dr. W., as identified during an October 1992 hearing; 

(4) any records from a private orthopedist, as referenced during an August 2006 VA examination;  

(5) any records from a private physician, as referenced during VA treatment in January 2008;

(6) any records regarding private physical therapy for the back, as referenced during VA treatment in January 2008; 

(7) any records regarding back surgery performed in March 2008, as referenced during VA treatment in May 2010;

(8) any records from a private physician the Veteran was seeing via Medicare, as referenced during VA treatment in December 2012, and;

(9) any records from the Fort Monmouth Clinic dated in September and October 2003, as referenced in a February 2006 claim.  

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

5.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  

6. Undertake appropriate action to obtain all available documents pertaining to the Veteran's worker's compensation claims/litigation pertinent to his claimed back disorder, to include any medical records underlying those determinations. 

7.  Provide the Veteran an additional opportunity to submit specific information regarding his claimed in-service stressor of witnessing the death of another soldier in an accident in Panama, to include the timeframe when this incident occurred.  

8.  If the AOJ determines that the sufficient information for further research is available, prepare a summary of any reported stressor using both the information provided in reply to the above request and the facts found in the record (including the Veteran's testimony that the reported stressor occurred while he was assigned to the 549th Military Police Company and his service personnel records showing that he was assigned to this company from October 1976 to February 1977) and forward the summary to the U.S. Army Joint Service Records Research Center (JSRRC) to attempt to verify the reported stressor.

9.  After the above development has been completed, afford the Veteran a VA examination to determine the etiology of any current psychiatric disorder, to include depression and/or PTSD.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify all psychiatric disorders present at any time since around July 2010, to include PTSD and/or depression.  In regard to each diagnosed disorder, the examiner must provide an opinion as to whether the Veteran's current disorder (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA; or (3) is related to an injury incurred during a period of INACDTURA. 

If the examiner determines that the Veteran has had PTSD at any time since around July 2010, he or she must identify the specific stressor(s) underlying the diagnosis.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran's service personnel records reflect that he served in Panama from October 1976 to October 1978 as a military policeman.  He served with the 549th Military Police Company from October 1976 to February 1977.  

* In his March 1976 Report of Medical History, the Veteran denied having or ever having had depression or excessive worry or nervous trouble of any sort.  

* On enlistment examination in June 1976, clinical evaluation of the psychiatric system was normal.  

* In November 1976, the Veteran was evaluated for feeling depressed for several weeks.  He reported being under some minor stress in his unit and also experiencing some family difficulties.  The impression was situational difficulties.  

* In February 1979, the Veteran was evaluated by the social work service because of a report of being "nervous" for the past two to three months, which was increasing without known cause.  The provisional diagnosis was anxiety reaction.  The Veteran reported that he was under some stress due to having to lose 40 pounds before being eligible to reenlist.  He was also anxious over the purchase of a truck.  The impression was that the Veteran appeared to be having short-time anxieties and several anxiety producing situations.  

* In an April 1979 Report of Medical History, the Veteran reported that he did not know whether he had had depression or excessive worry or nervous trouble.  On examination, clinical evaluation of the psychiatric system was normal.  

* In a July 1981 Report of Medical History, the Veteran denied having or ever having had depression or excessive worry or nervous trouble of any sort.  On examination, clinical evaluation of the psychiatric system was normal.  

* In a November 1982 Report of Medical History, the Veteran denied having or ever having had depression or excessive worry or nervous trouble of any sort.  On examination, clinical evaluation of the psychiatric system was normal.  

* In a June 1988 Report of Medical History, the Veteran denied having or ever having had depression or excessive worry or nervous trouble of any sort.  On examination, clinical evaluation of the psychiatric system was normal.  

* In February and March 1991 Reports of Medical History, the Veteran denied having or ever having had depression or excessive worry or nervous trouble of any sort.  On examination in March 1991, clinical evaluation of the psychiatric system was normal.  

* VA examination in April 1991 revealed no apparent psychiatric disorder.  

* During an October 1992 hearing regarding a claim for service connection for residuals of a right orchiectomy, the Veteran indicated that not knowing what the substance of his prosthesis was causing severe anxiety.  

* A February 2008 VA PTSD screen was negative.  

* A July 2010 VA psychosocial assessment reports that medical conditions that impacted the Veteran's current emotional functioning included moderate/extreme pain in the Veteran's legs and back related to lifting a patient at work (a broken disc), a gastric banding, and gastrointestinal upset from medications.  The Veteran described a past trauma of seeing a soldier die in Panama after having his legs stuck under a truck, followed by years in EMS.  He reported daily flashbacks, numbness, and frequent nightmares.  The diagnoses were depression, not otherwise specified, and PTSD.  

* Subsequent VA treatment records dated from August 2010 to December 2012 reflect diagnoses including depression and PTSD.  

* In a January 2013 statement, the Veteran reported that he had witnessed some very "psychologically harming events, incidents, actions, and occurrences" working for decades in emergency medical services.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

10.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


